DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claim 5, in the reply filed on 11/16/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protection layer being in direct contact with at least a portion of the first surface of the current collector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yang (US 2018/0102522).
	Regarding claim 1, Yang teaches a lithium metal electrode for a lithium metal battery (0002). The lithium metal electrode is an anode electrode. As shown in figure 1, an anode electrode 10a comprises a current collector 102 and a porous electrical 
	Regarding claim 4, Yang teaches the thickness of the inhibition layer 104b to be 1-25 microns (0026).
	Regarding claim 5, Yang teaches the insulation layer 104a to be non-conductive and insulative (0023). The insulation polymer of the insulation layer 104a is taught to be polyimide, polyethylene, polyurethane, or an epoxy (0023). This material is the same as instantly claimed and if therefore considered to be an ionic and electronic insulator as claimed. The inhibition layer 104b is taught to be insulated and non-conductive (0023).
	Regarding claim 7, Yang teaches the insulation polymer of the insulation layer 104a to be polyimide, polyethylene, polyurethane, or an epoxy (0023).
	Regarding claim 9, Yang teaches the insulation layer 104a to be a multi-layer structure (0023).
	Regarding claim 10, Yang shows in figure 1 a through hole H1 in the insulation layer 104a to expose a portion of the current collector (0022). As the through hole is not taught to be a channel or trough, the insulation layer 104a is considered to be on all 
	Regarding claim 15, Yang teaches a lithium metal electrode for a lithium metal battery (0002). The lithium metal electrode is an anode electrode. As shown in figure 1, an anode electrode 10a comprises a current collector 102 and a porous electrical insulation layer 104 disposed on the surface of the current collector 102. The current collector is shown to have a first surface and a second surface opposite said first surface. The porous electrical insulation layer 104 includes an insulation layer 104a and an inhibition layer 104b. The insulation layer 104a is considered to be the instantly claimed insulation layer. The inhibition layer 104b is considered to be the instantly claimed protection layer. Figure 1 shows the insulation layer 104a being disposed on the peripheral portions of the current collector 102. Figure 1 also shows the inhibition layer 104b being disposed on the insulation layer 104a and covering the first surface of the current collector 102 (figure 1, 0022).
	Regarding claim 16, Yang teaches a lithium metal electrode for a lithium metal battery (0002).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 6, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102522).
	Regarding claim 3, Yang shows in figure 1 a cavity defined by the current collector 102, the insulation layer 104a, and the inhibition layer 104b (0022). The porosity of the inhibition layer 104b is taught to be 25-80% (0026). 
Yang and the claims differ in that Yang does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Yang overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
	Regarding claim 6, Yang teaches the thickness of the insulation layer 104a to be 15-40 microns (0026). 
	Yang does not explicitly teach the width of said layer. 

	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any width of the insulation layer, such as the claimed width range, depending upon the desired active region of the electrode. An ordinarily skilled artisan would have obtained an optimal width of the insulation layer without undue experimentation and with a reasonable expectation of success.
	Regarding claim 11, Yang teaches the lithium metal electrode as discussed above.
	Yang does not explicitly teach the insulation layer 104a and the inhibition layer 104b, corresponding to the claimed insulation layer and the protection layer, respectively, on the second surface of the current collector. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that if it was desired to utilize both sides of the current collector in the cell, an ordinarily skilled artisan would recognize utilizing the same configuration as in Yang on the opposite, namely the second, side of the current collector.
	Regarding claim 13, Yang shows in figure 1 a cavity defined by the current collector 102, the insulation layer 104a, and the inhibition layer 104b (0022). The porosity of the inhibition layer 104b is taught to be 25-80% (0026). 
Yang and the claims differ in that Yang does not teach the exact same proportions as recited in the instant claims.

“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
	Regarding claim 14, Yang teaches the lithium metal electrode having an insulation layer as discussed above.
	Yang does not explicitly teach the insulation layer being on the opposite side of the current collector.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to place the insulation layer on the entirety of the opposite side of the current collector to provide electrical insulation as desired, without undue experimentation and with a reasonable expectation of success.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102522) as applied to claims 1 and 11 above, and further in view of CN108232117.
Regarding claim 2, Yang teaches the lithium metal electrode as discussed above. The porosity of the inhibition layer 104b is taught to be 25-80% (0026). 
Yang does not explicitly teach the inhibition layer 104b, namely the instantly claimed protection layer, to be in direct contact with the current collector.
	CN108232117 teaches an anode material for a lithium metal battery. The anode material comprises a current collector and a carrier which is a three-dimensional 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to contact the protective layer with the current collector as in CN108232117 in the electrode of Yang in order to allow for smooth lithium deposition and suppressed lithium dendrite growth. 
Regarding claim 12, Yang teaches the lithium metal electrode as discussed above. The porosity of the inhibition layer 104b is taught to be 25-80% (0026). 
Yang does not explicitly teach the inhibition layer 104b, namely the instantly claimed protection layer, to be in direct contact with the current collector.
	CN108232117 teaches an anode material for a lithium metal battery. The anode material comprises a current collector and a carrier which is a three-dimensional framework structure having the gaps thereof filled with lithium metal. As can be seen in figures 2 and 5, the carrier is in contact with the current collector. This configuration allows for smoother lithium deposition and suppressed lithium dendrite growth (abstract, figures 2 and 5). The carrier is considered to be the protective layer.
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to contact the protective layer with the current collector as in CN108232117 in the electrode of Yang in order to allow for smooth lithium deposition and suppressed lithium dendrite growth. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        February 24, 2021